EXHIBIT 10.2

 

NEITHER THIS WARRANT NOR THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT
HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND NEITHER
THIS WARRANT NOR THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY BE
TRANSFERRED EXCEPT AS PROVIDED IN SECTION 3 OF THIS WARRANT.

 

WARRANT

to Purchase Common Stock of
Advanced Materials Group, Inc.

Expiring May 13, 2008

 

This Warrant certifies that [ROBERT E. DELK] [TIMOTHY R. BUSCH] or registered
assigns (the “Holder”), is entitled to subscribe for and purchase from Advanced
Materials Group, Inc., a Nevada corporation (the “Company”), all or any part of
duly authorized, validly issued, fully paid and nonassessable shares of the
Company’s common stock, $.001 par value per share (the common stock, including
any stock into which it may be changed, reclassified, or converted, is herein
referred to as the “Common Stock”), as comprise 50,000 Units (as defined below)
at a purchase price per Unit equal to $0.363 (the “Exercise Price”).  A “Unit”
shall consist initially of one share of Common Stock of the Company as such
stock is constituted on the date of this Warrant, subject to adjustment as set
forth herein.  The Warrant may be exercised at any time, and from time to time,
during the period from the date hereof and ending at 5:00 p.m., New York, New
York time on May 13, 2008.

 

This Warrant is issued pursuant to that certain Promissory Note dated as of
April 22, 2004 by and between the Company and the Holder (the “Note”).  Pursuant
to the Note, the Holder has agreed, among other things, to loan the Company the
amount of $150,000 for a period of ninety (90) days.

 

This Warrant is subject to the following provisions, terms and conditions:

 

Section 1.                                          EXERCISE.

 

To exercise this Warrant in whole or in part, the Holder shall deliver to the
Company at its principal office in Rancho Dominguez, California, (a) a written
notice, in substantially the form of the Subscription Notice appearing at the
end of this Warrant, of the Holder’s election to exercise this Warrant, which
notice shall specify the number of shares of Common Stock to be purchased, (b)
cash or a certified check payable to the Company, or by cancellation of
indebtedness of the Company to the Holder hereof, if any, at the time of
exercise, in an amount equal to the aggregate purchase price of the number of
shares of Common Stock being purchased and (c) this Warrant.  The Company shall
as promptly as practicable, and in any event within 15 days thereafter, execute
and deliver or cause to be executed and delivered, in accordance with

 

--------------------------------------------------------------------------------


 

such notice, a certificate or certificates representing the aggregate number of
shares of Common Stock specified in such notice.   The stock certificate or
certificates so delivered shall be in the denomination of 100 shares each or
such lesser or greater denomination as may be specified in such notice and shall
be issued in the name of the Holder or such other name as shall be designated in
such notice.  Such certificate or certificates shall be deemed to have been
issued and the Holder or any other person so designated to have been issued and
the Holder or any other person so designated to be named therein shall be deemed
for all purposes to have become a holder of record of such shares as of the date
such notice is received by the Company as aforesaid.  If this warrant shall have
been exercised only in part, the Company shall, at the time of delivery of said
certificate or certificates, deliver to the Holder a new Warrant evidencing the
rights of the Holder to purchase the remaining shares of Common Stock called for
by this Warrant, which new Warrant shall in all other respects be identical to
this Warrant, or, at the request of the Holder, appropriate notation may be made
on this Warrant and the same returned to the Holder.   The Company shall be pay
all expenses, taxes and other charges payable in connection with the
preparation, issue and delivery of such stock certificates and new Warrants,
except that, in case such stock certificates or new Warrants shall be registered
in a name or names other than the name of the Holder, funds sufficient to pay
all stock transfer taxes that are payable upon the issuance of such stock
certificate or certificates or new Warrants shall be paid by the Holder at the
time of delivering the notice of exercise mentioned above.

 

All shares of Common Stock issued upon the exercise of this Warrant shall be
validly issued, fully paid and nonassessable and, if the Common Stock is then
listed on a national securities exchange or quoted on an automated quotation
system, shall be duly listed or quoted thereon.

 

The Company shall not be required upon any exercise of this Warrant to issue a
certificate representing any fraction of a share of Common Stock, but, in lieu
of thereof, shall pay to the Holder cash in an amount equal to a corresponding
fraction (calculated to the nearest 1/100 of a share) of the purchase price of
one share of Common Stock as of the date of receipt by the Company of notice of
exercise of this Warrant.

 

Section 2.                                          TRANSFER, DIVISION AND
COMBINATION.

 

The Company agrees to maintain at its principal office in Rancho Dominguez,
California, books for the Registration and transfer of this Warrant, and,
subject to the provisions of Section 3 hereof, this Warrant and all rights
hereunder are transferable, in whole, on such books at such office, upon
surrender of this Warrant at such office, together with a written assignment of
this Warrant duly executed by the Holder or his agent or attorney and funds
sufficient to pay any stock transfer taxes payable upon the making of such
transfer.  Upon such surrender and payment, the Company shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and this
Warrant shall promptly be canceled.  A Warrant may be exercised by a new holder
for the purchase of shares of Common Stock without having a new Warrant issued.

 

2

--------------------------------------------------------------------------------


 

This Warrant may be divided or combined with other Warrants upon presentation
hereof at such principal office in Rancho Dominguez, California, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or his agent or attorney. Subject to
compliance with the preceding paragraph as to any transfer that may be involved
in such division or combination, the Company shall execute and deliver a new
Warrant or Warrants in exchange for the Warrant or Warrants to be divided or
combined in accordance with such notice.

 

Section 3.                                          RESTRICTIONS ON EXERCISE AND
TRANSFER OF WARRANTS AND COMMON STOCK

 

This Warrant shall be exercisable (a) only under circumstances such that the
issue of Common Stock issuable upon such exercise is exempt from the
requirements of registration under the Securities Act of 1933, as amended (or
any similar statute then in effect) (the “1933 Act”) and any applicable state
securities law or (b) upon registration of such Common Stock in compliance
therewith.  This Warrant shall be transferable only under circumstances such
that the transfer is exempt from the requirements of registration under the 1933
Act and any applicable state securities law.  By acceptance hereof, the Holder
agrees to comply with such legislation.

 

Before any transfer or attempted transfer of all or any part of this Warrant or
such Common Stock, the Holder shall give the Company written notice of its
intention so to do describing briefly the manner of such proposed transfer. 
Promptly after receiving such written notice, the Company shall present copies
thereof to Company counsel and, if the Company requests the Holder to designate
special counsel therefor, to any special counsel designated by the Holder that
is reasonably satisfactory to the Company.  If, in the opinion of counsel for
the Company and counsel, if any, for the Holder, the proposed transfer may be
effected without registration under the 1933 Act and any applicable state
securities law of any such securities, the Company, as promptly as practicable,
shall notify the Holder of such opinion, whereupon the securities proposed to be
transferred may be transferred in accordance with the terms of such notice.  The
Company shall not be required to effect any such transfer before the receipt of
such favorable opinion or opinions or the effectiveness of registration.

 

Section 4.                                          CERTAIN COVENANTS.

 

The Company covenants and agrees that it will at all times reserve and set apart
and have, free from preemptive rights, a number of shares of authorized but
unissued Common Stock, or other stock or securities deliverable pursuant to this
Warrant, sufficient to enable it at any time to fulfill all its obligations
hereunder.

 

Section 5.                                          NOTICES.

 

In the event that:

 

3

--------------------------------------------------------------------------------


 

(a)                                  the Company proposes to pay any dividend
payable in stock (of any class or classes) or in Convertible Securities, as
defined below, upon its Common Stock or make any distribution (other than
ordinary cash dividends) to the holders of its Common Stock,

 

(b)                                 the Company proposes to grant to the holders
of its Common Stock generally any rights or options,

 

(c)                                  the Company proposes to effect any capital
reorganization or reclassification of capital stock of the Company,

 

(d)                                 the Company proposes to consolidate with, or
merge into, any other corporation or to transfer its property as an entirety or
substantially as an entirety, or

 

(e)                                  the Company proposes to effect the
liquidation, dissolution or winding up of the Company,

 

then the Company shall cause notice of any such intended action to be given to
all holders of record of outstanding Warrants not less than 30 days before the
date on which the transfer books of the Company shall close or a record shall be
taken for such stock dividend, distribution or granting of rights or options, or
the date when such capital reorganization, reclassification, consolidation,
merger, transfer, liquidation, dissolution or winding up shall be effective, as
the case may be.

 

Any notice or other document required or permitted to be given or delivered to
holders of record of Warrants shall be delivered by facsimile, reliable courier
or first-class mail postage prepaid to each such holder at the last address
shown on the books of the Company maintained for the registry and transfer of
the Warrants.  Any notice or other document required or permitted to be given or
delivered to holders of record of Common Stock issued pursuant to Warrants shall
be delivered by facsimile, reliable courier or first-class mail postage prepaid
to each such holder at such holder’s address as the same appears on the stock
records of the Company.  Any notice or other document required or permitted to
be given or delivered to the Company shall be delivered by facsimile, reliable
courier or first-class mail postage prepaid to the principal office of the
Company, at Rancho Dominguez, California or delivered to the office of one of
the Company’s executive officers at such address, or such other address as shall
have been furnished by the Company to the holders of record of such Warrants and
the holders of record of such Common Stock.

 

Section 6.                                          LIMITATIONS OF LIABILITY;
NOT SHAREHOLDERS.

 

No provision of this Warrant shall be construed as conferring upon the Holder
the right to vote or to consent or to receive dividends or to receive notice as
a shareholder in respect of meetings of shareholders for the election of
directors of the Company or any other matter whatsoever as shareholders of the
Company.  No provision hereof, in the absence of affirmative action by the
Holder to purchase shares of Common Stock, and no mere enumeration herein of

 

4

--------------------------------------------------------------------------------


 

the rights or privileges of the Holder, shall give rise to any liability of
Holder for the purchase price or as a shareholder of the Company, whether such
liability is asserted by the Company, creditors of the Company or others.

 

Section 7.                                          LOSS, DESTRUCTION, ETC, OF
WARRANT.

 

Upon receipt of evidence satisfactory to the Company of loss, theft, mutilation
or destruction of any Warrant, and in the case of any such loss, theft or
destruction upon delivery of a bond of indemnity in such form and amount as
shall be reasonably satisfactory to the Company, or in the event of such
mutilation upon surrender and cancellation of the Warrants, the Company will
make and deliver a new Warrant, of like tenor, in lieu of such lost, stolen,
destroyed or mutilated Warrant.  Any Warrant issued under the provisions of this
Section 7 in lieu of any Warrant alleged to be lost, destroyed or stolen, or of
any mutilated Warrant, shall constitute an original contractual obligation on
the part of the Company.

 

Section 8.                                          EXERCISE AND EXPIRATION OF
WARRANT.

 

This Warrant shall become exercisable immediately upon its issuance to the
initial Holder.  The expiration time and date of the Warrant shall be 5:00 p.m.
New York, New York time, April 21, 2008.

 

Section 9.                                          ADJUSTMENT OF NUMBER OF
SHARES ISSUABLE PURSUANT TO THIS WARRANT.

 

The number of shares of Common Stock comprising a Unit shall be subject to
adjustment from time to time as follows:

 

(a)                                  Stock Splits; Stock Dividends.  If at any
time or from time to time the Company shall subdivide as a whole, by
reclassification, by the issuance of a stock dividend on the Common Stock
payable in Common Stock, or otherwise, the number of shares of Common Stock,
with or without par value, comprising a Unit that may be purchased hereunder
shall be increased proportionately as of the effective or record date of such
action.  The issuance of such a stock dividend shall be treated as a subdivision
of the whole number of shares of Common Stock outstanding immediately before the
record date for such dividend into a number of shares equal to such whole number
of shares so outstanding plus the number of shares issued as a stock dividend.
In case at any time or from time to time the Company shall combine as a whole,
by reclassification or otherwise, the number of shares of Common Stock then
outstanding into a lesser number of shares of Common Stock, with or without par
value, the number of shares of Common Stock comprising a Unit that may be
purchased hereunder shall be reduced proportionately as of the effective date of
such action.

 

(b)                                 Effect of Certain Dividends.  If on any date
the Company makes a distribution to holders of its Common Stock (including any
such distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation) of evidences of its

 

5

--------------------------------------------------------------------------------


 

indebtedness or assets, the number of shares of Common Stock theretofore
comprising a Unit shall be adjusted as at the close of business on said date to
a number determined by multiplying the number of shares theretofore comprising a
Unit by a fraction, the numerator of which shall be the Current Price
immediately prior to such distribution, and the denominator of which shall be
such Current Price minus the fair market value (as determined by a single
qualified appraiser (which shall be either a national accounting firm or a
national or regional major investment bank) selected by mutual agreement between
the Company and the Holder) of the portion of the assets or evidences of
indebtedness so to be distributed to one share of Common Stock.

 

(c)                                  Effect of Merger or Consolidation.  If the
Company shall, while this Warrant remains outstanding, enter into any
consolidation with or merge into any other corporation wherein the Company is
not the continuing corporation, or wherein cash or securities of a corporation
other than the Company are distributable to holders of Common Stock of the
Company, or sell or convey its property as an entirety or substantially as an
entirety, and in connection with such consolidation, merger, sale or conveyance,
shares of stock or cash or other securities shall be issuable or deliverable in
exchange for the Common Stock of the Company, the Holder shall thereafter be
entitled to purchase pursuant to this Warrant (in lieu of the number of shares
of Common Stock that the Holder would have been entitled to purchase or acquire
immediately before the effective date of such consolidation, merger, sale or
conveyance) the shares of stock or cash or other securities to which such number
of shares of Common Stock would have been entitled at the time of such
consolidation, merger, sale or conveyance, at an aggregate purchase price equal
to that which would have been payable if such number of shares of Common Stock
had been purchased upon exercise of a Warrant immediately prior thereto.  In
cash of any such consolidation, merger, sale or conveyance, appropriate
provision (as determined by a resolution of the Board of Directors of the
Company) shall be made with respect to the rights and interests thereafter of
the Holder, to the end that all the provisions of this Warrant (including
adjustment provisions) shall thereafter be applicable as nearly as reasonably
practicable, in relation to such stock or other securities.

 

(d)                                 Reorganization and Reclassification.  In
case of any capital reorganization or any reclassification of the capital stock
of the Company (except as provided in Section 9(a) hereof) while this Warrant
remains outstanding, the Holder shall thereafter be entitled to purchase
pursuant to this Warrant (in lieu of the number of shares of Common Stock
comprised in the number of Units that the Holder would have been entitled to
purchase immediately before such reorganization or reclassification) the shares
of stock of any class or classes or other securities or cash or property to
which such number of shares of Common Stock comprised in such number of Units
would have been entitled if such shares of Common Stock had been purchased
immediately before  such reorganization or reclassification.  In case of any
such reorganization or reclassification, appropriate provision (as determined by
resolution of the Board of Directors of the Company) shall be made with respect
to the rights and in thereafter of the Holder, to the end that all the
provisions of this Warrant (including adjustment provisions) shall thereafter be
applicable, as nearly as reasonably practicable, in relation to such stock or
other securities or property.

 

6

--------------------------------------------------------------------------------


 

(e)                                  Adjustment of Unit After a “Diluting
Issue”.  If on any date on or after the date of this Warrant any additional
shares of Common Stock (other than shares of Excluded Stock) shall be issued for
a consideration per share (or, in the case of any transactions contemplated in
paragraphs (2) or (3) of this Section 9(e), shall be deemed to be issued for a
Presumed Consideration per share) less than the Current Price on the date such
Common Stock was issued or deemed to have been issued, the number of shares of
Common Stock theretofore comprising a Unit shall be adjusted as at the close of
business on such date to a number equal to the product (computed to the nearest
ten thousandth of a share) resulting from the multiplication of (i) the total
number of shares comprising a Unit immediately before such adjustment by (ii) a
fraction, the numerator of which is the Current Price on the date such Common
Stock was issued or deemed to have been issued, and the denominator of which is
the consideration received (or, without duplication, the Presumed Consideration
deemed to have been received) per share for such additional shares so issued.

 

For the purpose of this Section 9(e), the following provisions shall be
applicable with respect to the issuance of additional shares of Common Stock and
the computation set forth in the immediately preceding paragraph:

 

(1)                                  Stock Dividends, Etc.  In case any
additional shares of Common Stock shall be issued as a dividend on Common Stock,
the number of shares of Common Stock comprising a Unit shall be adjusted as
provided in Section 9(a) hereof.

 

In case any additional shares of Common Stock shall be issued as a dividend on
any class of stock of the Company other than Common Stock, or in case any
obligations or stock convertible into or exchangeable for shares of Common Stock
(such convertible or exchangeable obligations or stock being hereinafter called
“Convertible Securities”) shall be issued as a dividend on any class of stock of
the Company, such shares of Common Stock or Convertible Securities shall be
deemed to have been issued without consideration on the day next succeeding the
date for the determination of stockholders entitled to such dividend.

 

(2)                                  Rights or Options Below Current Price.  In
case the Company shall on or after the date of this Warrant grant any rights or
options (other than those exercisable for Excluded Stock) to subscribe for or to
purchase additional shares of Common Stock or Convertible Securities, and the
Presumed Consideration per share received and receivable by the Company for such
additional shares under such rights or options or pursuant to the terms of such
Convertible Securities shall be less than the Current Price in effect
immediately prior to the time of the granting of such rights or options, the
maximum number of additional shares of Common Stock issuable pursuant to such
rights or options or necessary to effect the conversion or exchange of all such
Convertible Securities shall be deemed to have been issued as of the date of the
granting of such rights or options, and the Company shall be deemed to have
received the Presumed Consideration therefor.  No adjustment (except as provided
in paragraph (4) of this Section 9(e) shall be made upon the actual issuance of
Common Stock upon the exercise of rights or options referenced in this paragraph
(2) or the conversion of Convertible Securities referenced in this paragraph
(2).

 

7

--------------------------------------------------------------------------------


 

(3)                                  Securities Convertible Below Current Price.
In case:

 

(i)                                     the Company shall issue any Convertible
Securities (other than those convertible into Excluded Stock or pursuant to the
exercise of rights or options therefor in respect of which an adjustment shall
have theretofore been made under the foregoing paragraph (2)), and

 

(ii)                                  the Presumed Consideration per share for
additional shares of Common Stock issuable pursuant to the terms of such
Convertible Securities shall be less than the Current Price in effect
immediately prior to the time of the issuance of such Convertible Securities,

 

then the issuance of such Convertible Securities shall be deemed to be an
issuance (as of the date of issuance of such Convertible Securities) of the
maximum number of additional shares of Common Stock necessary to effect the
conversion or exchange of all such Convertible Securities, and the Company shall
be deemed to have received the Presumed Consideration therefor as of the date of
issuance of such Convertible Securities.  No further adjustment, except as
provided in paragraph (4) of this Section 9(e), shall be made upon the actual
issuance of Common Stock upon the conversion of Convertible Securities.

 

(4)                                  Superseding Adjustment of Number of Shares
of Common Stock Comprising a Unit. If, at any time after any adjustment of the
shares of Common Stock comprising a Unit shall have been made on the basis of
shares of Common Stock deemed to be issued by reason of the provisions of the
foregoing paragraphs (2) or (3) of this Section 9(e) on the basis of the
granting of certain rights or options or the issuance of certain Convertible
Securities, or after any new adjustments of the shares of Common Stock
comprising a Unit shall have been made on the basis of shares of Common Stock
deemed to be issued by reason of the provisions of this paragraph (4), such
rights or options or the right of conversion or exchange in any such Convertible
Securities (for which, or purchased pursuant to any rights or options for which,
such an adjustment shall previously have been made) shall expire, and a portion
of such rights or options, or the right of conversion or exchange in respect of
a portion of such Convertible Securities, as the case may be, shall not have
been exercised, then such previous adjustment shall be rescinded and annulled
and the shares of Common Stock that were deemed to have been issued by virtue of
the computation made in connection with the adjustment so rescinded and
annulled, shall no longer be deemed to have been issued by virtue of such
computation.  Thereupon, a recomputation shall be made of the effect of such
rights or options or such Convertible Securities on the basis of:

 

8

--------------------------------------------------------------------------------


 

(i)                                     treating the number of additional shares
of Common Stock, if any, theretofore actually issued pursuant to the exercise of
such expired rights or options or such expired right of conversion or exchange,
as having been issued on the date or dates of such exercise for the
consideration actually received therefor (computed as provided in paragraph (6)
of this Section 9(e)); and

 

(ii)                                  treating the maximum number of additional
shares of Common Stock, if any, thereafter issuable pursuant to the conversion
or exchange of any Convertible Securities actually issued or issuable pursuant
to the previous exercise of such rights or options as having been issued as of
the date of the granting of such rights or options and treating the Presumed
Consideration therefor as received as of such date,

 

and, on such basis, such new adjustment, if any, of the number of shares of
Common Stock comprising a Unit shall be made as may be required by the first
paragraph of this Section 9(e), which new adjustment shall supersede the
previous adjustment so rescinded and annulled for the Warrant exercised after
such new adjustment.

 

(5)                                  Effect of Stock Split on “Deemed Issued”
Shares.  Upon the effective or record date for any subdivision or combination of
the Common Stock of the character described in Section 9(a) hereof, including
the issuance of a stock dividend which is treated as such a subdivision under
paragraph (1) of this Section 9(e), the number of the shares of Common Stock
which are at the time deemed to have been issued by virtue of paragraphs (2),
(3) or (4) of this Section 9(e), but have not actually been issued, shall be
deemed to be increased or decreased proportionately.

 

(6)                                  Computation of Consideration and Presumed
Consideration.  For the purposes of this Section 9:

 

(i)                                     The consideration received by the
Company upon the actual issuance of additional shares of Common Stock shall be
deemed to be the sum of the amount of cash and the fair value of property (as
determined by a single qualified appraiser (which shall be either a national
accounting firm or a national or regional major investment bank) selected by
mutual agreement between the Company and the Holder as at the time of issue or
“deemed issue” in the case of the following paragraph (ii)) received or
receivable by the Company as the consideration or part of the consideration (v)
at the time of issuance of the Common Stock, (w) for the issuance of any rights
or options upon the exercise or conversion of which such Common Stock was
issued, (x) for the issuance of any rights or options to purchase Convertible
Securities upon the conversion of which such Common Stock was issued, (y) for
the issuance of the Convertible Securities upon conversion of which such Common
Stock was issued and (z) at the time of the actual exercise of such rights,
options or conversion privileges upon the exercise or conversion of which such
Common Stock was issued, in each case without deduction for commissions and
expenses incurred by the Company for any underwriting of, or otherwise in
connection with the issue or sale of, such rights, options, Convertible

 

9

--------------------------------------------------------------------------------


 

Securities or Common Stock, but after deduction of any sums paid by the Company
in cash upon the exercise of, and pursuant to, such rights, options or
conversion privileges in respect of fractional shares of Common Stock;

 

(ii)                                  The consideration deemed to have been
received by the Company for additional shares of Common Stock deemed to be
issued pursuant to rights, options and conversion privileges by reason of
transactions of the character described in paragraphs (2), (3) and (4)(ii) of
this Section 9(e) (herein called the “Presumed Consideration” therefor) shall be
the consideration (determined as provided in the foregoing paragraph (i)) that
would be received or receivable by the Company at or before the actual issue of
such shares of Common Stock so deemed to be issued, if all rights, options and
conversion privileges necessary to effect the actual issue of the number of
shares deemed to have been issued had been exercised (successively exercised in
the case of rights or options to purchase Convertible Securities), and the
minimum consideration received or receivable by the Company upon such exercise
had been received; all computed without regard to the possible future effect of
anti-dilution provisions on such rights, options and/or conversion privileges.

 

(f)                                    Statement of Adjustment of Unit and
Current Price.  Whenever the number of shares of Common Stock comprising a Unit
is adjusted pursuant to any of the foregoing provisions of this Section 9, the
Company shall promptly prepare a written statement signed by the chief executive
officer of the Company, setting forth the adjustment in the number of shares
comprising a Unit purchasable hereunder, determined as provided in this Section,
and the amount of the then effective Current Price, and in reasonable detail the
facts requiring such adjustment and the calculation thereof. Such statement
shall be filed among the permanent records of the Company and a copy thereof
shall be furnished to the Holder without request and shall at all reasonable
times during business hours be open  to inspection by the Holder. The Company
shall also promptly cause a notice, stating that such an adjustment has been
effected and setting forth the increased or decreased number of shares
purchasable and the amount of the then effective Current Price, to be delivered
by facsimile, reliable courier or first-class mail postage prepaid to the
Holder.

 

(g)                                 Determination By the Board of Directors. 
All determinations by the Board of Directors of the Company under the provisions
of this Section 9 shall be made in good faith with due regard to the interests
of the Holder and the other holders of securities of the Company and in
accordance with good financial practice, and all valuations made by the Board of
Directors of the Company under the terms of this Section 9 must be made with due
regard to any market quotations of securities involved in, or related to, the
subject of such valuation.

 

(h)                                 Definitions.  For all purposes of this
Section 9 and this Warrant, unless the context otherwise requires, the following
terms have the following respective meanings:

 

“Common Stock” shall mean (i) the Company’s presently authorized Common Stock as
such class exists on the date of this Warrant; and (ii) stock of the Company of
any class

 

10

--------------------------------------------------------------------------------


 

thereafter authorized that ranks, or is entitled to a participation, as to
assets or dividends, substantially on a parity with Common Stock.

 

“Company” shall mean Advanced Materials Group, Inc., a Nevada corporation, and
any other corporation assuming the Company’s obligations with respect to this
Warrant pursuant to this Section 9.

 

“Convertible Securities” shall have the meaning specified in Section 9(e)(1).

 

“Current Price” per share of Common Stock, shall mean the amount equal to the
quotient resulting from dividing (i) the Exercise Price per Unit herein provided
by (ii) the number of shares (including any fractional share) of Common Stock
comprising a Unit on such date.

 

“Excluded Stock” shall mean the shares of Common Stock issued (i) upon exercise
of this Warrant, (ii) in respect of which an adjustment is required to be made
pursuant to Section 9(a), (b), (c) or (d) hereof, or (iii) pursuant to the
exercise or conversion of any options, warrants, convertible securities or other
securities issued and outstanding on the date hereof.

 

“Presumed Consideration” shall have the meaning specified in
Section 9(e)(6)(ii).

 

Section 10.                                   CURRENT REPORTING.

 

With a view to making available to the Holder the benefits of Rule 144
promulgated under the 1933 Act and any other rule or regulation of the
Securities and Exchange Commission that may at any time permit a holder to sell
securities of the Company to the public without registration, the Company agrees
to use its reasonable best efforts to: (a) make and keep public information
available, as those terms are understood and defined in Rule 144, at all times;
(b) file with the Securities and Exchange Commission in a timely manner all
reports and other documents required of the Company under the 1933 Act and the
Securities Exchange Act of 1934 (the “1934 Act”); and (c) furnish to any Holder
so long as such Holder owns any shares of Common Stock or warrants to acquire
any shares of Common Stock forthwith upon request a written statement by the
Company that it has complied with the reporting requirements of Rule 144 and of
the 1933 Act and the 1934 Act, a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed by the
Company as may be reasonably requested in availing any holder of any rule or
regulation of the Securities and Exchange Commission permitting the selling of
any such securities without registration.

 

Section 12.                                   AMENDMENTS.

 

Neither this Warrant nor any term hereof may be changed, waived, discharged or
terminated orally or in writing, provided that any term of this Warrant may be
amended or the observance of such term may be waived (either generally or in a
particular instance and either

 

11

--------------------------------------------------------------------------------


 

retroactively or prospectively) with, but only with, the written consent of the
Company and the Holder of this Warrant.

 

Section 13.                                   GOVERNING LAW.

 

This Warrant shall be governed by the laws of the State of Nevada without regard
to its conflict of laws principles or rules.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its name
by its duly authorized officer.

 

Dated:  May 14, 2004

 

 

 

ADVANCED MATERIALS GROUP, INC.

 

 

 

 

 

By:

 

 

 

Robert E. Delk,

 

President and Chief Executive Officer

 

12

--------------------------------------------------------------------------------


 

SUBSCRIPTION NOTICE

 

The undersigned, the Holder, hereby elects to exercise purchase rights
represented by the Warrant dated May 14, 2004 for, and to purchase thereunder,
                      shares of the Common Stock covered by such Warrant and
herewith makes payment in full therefor of $                     cash and/or by
cancellation of $                  of indebtedness of the Company to the Holder
hereof and requests that certificates for such shares (and any securities or
property deliverable upon such exercise) be issued in the name of and delivered
to
                                                                                                                                                                        
whose address is
                                                                                                         

 

The undersigned agrees that, in the absence of an effective registration
statement with respect to Common Stock issued upon this exercise, the
undersigned is acquiring such Common Stock for investment and not with a view to
distribution thereof and that the certificate or certificates representing such
Common Stock may bear a legend substantially as follows:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS.  UNLESS THEY ARE
SOLD PURSUANT TO RULE 144 PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION
UNDER SAID ACT, THEY MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN ABSENCE OF SUCH
REGISTRATION AND QUALIFICATION WITHOUT AN OPINION OF COUNSEL FOR THE HOLDER,
REASONABLY SATISFACTORY TO COUNSEL FOR THE COMPANY, THAT SUCH REGISTRATION AND
QUALIFICATION ARE NOT REQUIRED.

 

 

Dated:

 

 

 

,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature guaranteed:

 

13

--------------------------------------------------------------------------------


 

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                                                 
the rights represented by the foregoing Warrant of
                                                                              
and appoints
                                                                                               
attorney to transfer said rights on the books of said corporation, with full
power of substitution in the premises.

 

 

Dated:

 

 

 

,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature guaranteed:

 

 

NOTICE:   The signature to this assignment must correspond with the name as
written upon the face of the within Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 

14

--------------------------------------------------------------------------------